PER CURIAM.
Larry L. Armstrong appeals an order denying his motion for appointment of counsel in a postconviction proceeding. We dismiss the appeal as being taken from a nonfinal, nonappealable order, and deny appellant’s request to treat his initial brief as a petition for writ of certiorari. Even if the trial court erred in denying the appointment of counsel, that is a matter that can be adequately remedied on appeal from any adverse final order in the post-conviction proceedings.
THOMAS, CLARK, and MARSTILLER, JJ., concur.